Citation Nr: 1105675	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  07-24 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service connection 
for bilateral pes planus.

2.  Entitlement to service connection for bilateral ankle 
disability.

3.  Entitlement to a disability rating greater than 20 percent 
for upper and lower back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1996 to May 2002.       

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and December 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran testified before the RO at a hearing in November 
2008.  A transcript of this proceeding is associated with the 
claims file.  The Veteran indicated on his August 2007 and March 
2009 VA Form 9s that he wished to testify at a Board hearing.  In 
January 2008 correspondence he requested an RO hearing lieu of a 
Board hearing.  In March 2009 correspondence he withdrew the 
hearing request altogether.    

The issue of entitlement to service connection for bilateral pes 
planus is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for bilateral pes planus was denied in a 
September 2003 rating decision; the Veteran initially disagreed 
with this decision but failed to perfect an appeal with regard to 
this decision.    

2.  Evidence received since the September 2003 rating decision 
regarding the Veteran's claims for service connection for 
bilateral pes planus is not cumulative of evidence previously of 
record and raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran's upper and lower back strain, even with 
consideration of the Veteran's complaints of pain, has not caused 
limitation of forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine; there is no evidence of incapacitating 
episodes.  


CONCLUSIONS OF LAW

1.  The rating decision of September 2003 is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2010).

2.  New and material evidence has been received since the 
September 2003 rating decision to reopen a claim for service 
connection for bilateral pes planus.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for a disability rating greater than 20 percent 
for upper and lower back strain have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1 -4.7,  
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that bilateral pes planus is related to his 
service with the United States Army from April 1996 to May 2002.  
He also contends that his service-connected upper and lower back 
strain is more disabling than currently evaluated.  

New and Material Evidence Analysis

The Veteran submitted an original claim for service connection 
for flat feet in May 2003.  He was scheduled for a VA examination 
in August 2003 but failed to report to this examination.  The RO 
denied this initial claim in a September 2003 rating decision, 
finding that there was no nexus between the Veteran's bilateral 
pes planus and military service.  Although the Veteran initially 
disagreed with this decision he failed to perfect an appeal.  
Therefore, the RO's decision of September 2003 is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

In October 2007 the Veteran filed a new claim for service 
connection for flat feet.  By rating decision dated in December 
2007 the RO reopened the claim of service connection for 
bilateral pes planus and denied that claim on the merits finding 
that there was no evidence that the Veteran's bilateral pes 
planus was incurred or aggravated by military service.  

The preliminary question of whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider the underlying claim on 
its merits.  Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  
Therefore, regardless of the manner in which the RO characterized 
the issue, the initial question before the Board is whether new 
and material evidence has been presented. 

If new and material evidence is presented or secured with respect 
to a claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. §  5108.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an un-established fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The evidence of record at the time of the September 2003 rating 
decision included the Veteran's service treatment records which 
are negative for complaints regarding the feet but do contain a 
notation of "low arch feet" in a March 2002 orthopedic consult.  
Also of record was a March 2003 VA outpatient treatment report 
showing an impression of flatfoot with forefoot varus.  As above, 
the RO attempted to afford the Veteran an examination in August 
2003 to determine whether the Veteran's bilateral pes planus was 
related to military service but the Veteran failed to report to 
this examination.     

Since the September 2003 rating decision, the RO obtained a VA 
examination in March 2009 wherein the VA examiner diagnosed the 
Veteran with bilateral pes planus and opined that this was a 
congenital defect with treatment begun in 2003, approximately one 
year following separation from military service.    

The Board finds that evidence received since the September 2003 
rating decision is new and material.  Service connection had 
initially been denied for bilateral pes planus because there was 
no nexus between the Veteran's bilateral pes planus and military 
service.  Since the September 2003 rating decision the Veteran 
was afforded a VA examination in March 2009 showing congenital 
bilateral pes planus which, presumably, existed prior to military 
service.  The recently submitted evidence is neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and raises 
a reasonable possibility of substantiating the claim.  Assuming 
the credibility of this evidence, see Justus, supra, the 
additional evidence is sufficiently significant that it must be 
considered in order to fairly decide the merits of the claims.  
38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 
U.S.C.A. § 5108.


Increased Rating Analysis

Service treatment records show several complaints of pain 
regarding the upper and lower back.  Significantly, a March 2002 
orthopedic consultation shows an impression of chronic mechanical 
low back pain and indicates that the Veteran hurt his back four 
years earlier after lifting a generator.  The Veteran filed a 
claim for service connection for a back disorder in May 2002 and 
by rating decision dated in May 2002 the RO granted service 
connection for upper and lower back strain and assigned a 10 
percent disability rating effective May 6, 2002, the day after 
the Veteran's discharge from military service.  The 10 percent 
disability rating was continued by rating decisions dated in 
September 2003 and March 2004.  In December 2005 the Veteran 
submitted a claim for an increased rating for his back disorder 
and by rating decision dated in April 2006 the RO increased his 
disability rating to 20 percent effective September 9, 2005, the 
date of a VA outpatient treatment report showing complaints of 
low back pain for the past week.  The Veteran disagreed with the 
rating assigned and perfected this appeal.  

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Such factors include more or less movement than 
normal, weakened movement, excess fatigability, incoordination, 
pain on movement, swelling, and deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The RO has rated the Veteran's upper and lower back strain under 
the General Rating Formula for Diseases and Injuries of the 
spine.  Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237, a 100 
percent evaluation is appropriate for unfavorable ankylosis of 
the entire spine; a 50 percent evaluation is appropriate for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is appropriate for favorable ankylosis of the 
entire cervical spine; or, forward flexion of the thoracolumbar 
spine of 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 30 percent evaluation is 
appropriate for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical spine.  A 
20 percent evaluation is appropriate where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 degrees; 
or, the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 10 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

When rating diseases and injuries of the spine, any associated 
objective neurological abnormalities, including, but not limited 
to, bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (1). 

Intervertebral disc syndrome (considered under DC 5243) is to be 
evaluated either under the general rating formula for diseases 
and injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes, 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25. 

Under DC 5243, a 10 percent disability evaluation is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 20 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).

Evidence relevant to the level of severity of the Veteran's upper 
and lower back strain includes VA examinations dated in January 
2006 and March 2009.  During the January 2006 examination the 
Veteran reported flare-ups of back pain lasting two to three days 
occurring every two to three weeks.  During these times the 
Veteran was completely confined to home and on bed rest.  
Precipitating factors to his back pain included overexertion and 
alleviating factors included pain medication.  He also complained 
of mild fatigue, mild decreased motion, moderate stiffness, and 
mild weakness.  The pain was located around the lumbar spine, was 
moderate and frequent but did not radiate.  The pain was 
described as "aching."  The Veteran did not use an assistive 
device for walking.  He was able to walk more than 1/4 of a mile 
but less than one mile.  There was no evidence of intervertebral 
disc syndrome.  

Upon physical examination the spine was normal in appearance and 
the Veteran had a normal gait.  There was some mild spasm, 
guarding, and weakness of the muscles of the back as well as 
moderate pain with motion and tenderness.  Upon range of motion 
testing the Veteran had 60 degrees of flexion (pain at 60 
degrees), 20 degrees of extension (pain at 10 degrees), 20 
degrees of lateral flexion bilaterally (pain at 20 degrees), and 
15 degrees of lateral rotation bilaterally (pain at 15 degrees).  
There was no additional loss of motion on repetitive use of the 
joints due to pain, fatigue, weakness, or lack of endurance.  
Detailed motor examination showed active movement against some 
and full resistance.  Muscle tone was normal.  Detailed sensory 
examination was mostly normal with the exception of light touch 
of the right lower extremity which was slightly impaired.  
Detailed reflex examination was also mostly normal.  Lasegue's 
sign was negative.  X-ray examination revealed straightening of 
the normal lumbar lordotic curvature.  There was new minimal 
scoliosis convex to the left.  The diagnosis was lumbosacral 
strain.  The examiner noted that the Veteran was not employed and 
that the Veteran's back disorder severely impacted his ability to 
exercise and mildly impacted his ability to perform chores and 
recreational activities.  There was no noted impact on the 
Veteran's ability to attain to his daily needs such as feeding 
and grooming.  

During the March 2009 VA examination the Veteran it was noted 
that the Veteran began experiencing worsened back pain in 
December 2007 with a history of MRI (magnetic resonance imaging) 
scan showing a disc protrusion, at which time the Veteran was 
taking Vicodin.  In October 2007 the Veteran was diagnosed as 
having chronic mechanical lumbar spinal pain, possibly discogenic 
with significant myofascial component.  He was also noted to have 
excessive focusing of his pain during the examination components 
that should not normally accentuate his back pain.  This 
suggested the probability of significant learned behavior 
patterns to the Veteran's chronic pain.  

The Veteran reported that the back pain was located above the 
belt line with additional pain in the interscapular area.  The 
Veteran stated that he had a history of numbness in the right 
medial lateral thigh intermittently in the last several years 
though not specifically related to his back pain.  He stated that 
he also had pain in the interscapular area.  The duration of the 
pain was daily and it was described as a dull ache becoming a 
sharp pain with movement.  The intensity was 8/10.  The Veteran 
indicated that he took Morphine and Vicodin as needed for the 
pain.  Flare-ups of back pain occurred approximately every other 
month for two to three days with moderate limitation of motion 
and moderate functional impairment not requiring emergency room 
management or evaluation by the Veteran's local medical doctor.  
The Veteran denied the use of an assistive device.

Occupationally, the Veteran reported that he was last employed in 
2005 and thereafter became a full-time student.  He indicated 
that he missed one to two days per semester because of his back 
pain.  He was able to operate a motor vehicle, dress and undress, 
and attend to the needs of nature without assistance.  

Inspection of the spine revealed normal posture and gait with a 
normal curvature of the spine.  Range of motion of the 
lumbosacral spine revealed the following: flexion to 85 degrees 
with mild discomfort, extension to 20 degrees with moderate 
discomfort, lateral flexion bilaterally to 30 degrees with mild 
discomfort, and lateral rotation bilaterally to 25 degrees with 
moderate discomfort.  There was no pain, fatigue, lack of 
endurance, or incoordination on repeated motion.  It was noted 
that the Veteran had objective evidence of painful motion without 
acute spasm, weakness, or tenderness.  There was no muscle spasm 
or guarding.  Sensory examination was intact and there was no 
evidence of involvement of the lateral femoral cutaneous nerve at 
the time.  Motor examination was also normal.  There was no 
evidence of atrophy of either lower extremity that would 
indicated chronic disuse or chronic nonfunctioning of his lower 
extremities.  Reflexes were diminished at both the knee jerk and 
ankle jerk bilaterally.  Rectal examination was deferred and 
Lasegue's sign was negative.  The Veteran had multiple positive 
Waddell sign with superficial tenderness, positive axial loading, 
pain on simulated rotation, and over-reaction to stimuli.  

It was noted that the Veteran had a neurological consultation in 
December 2008 which noted an MRI showing degeneration of the L4 
and L5 discs and slight protrusion of the midline at the L5 disc 
but no encroachment on the nerve roots.  The Veteran had some 
very mild degenerative changes of the facet joint with assessment 
of degenerative disc with chronic back pain and normal 
neurological examination.  The Veteran was recommended to be 
referred to the pain management clinic where he might be able to 
get off his narcotic medications.  

The impression was degenerative joint disease with degenerative 
disc disease, lumbar spine, minimal.  No additional limitations 
were noted with three repetitions of movement during the physical 
examination that were related to pain, fatigue, incoordination, 
weakness, or lack of endurance.   

Also of record are VA outpatient treatment records dated from 
November 2002 through February 2009 and private treatment records 
dated from May 2006 through June 2007.  These reports show 
treatment for the Veteran's back disorder and confirm the 
findings reported above.

Given the evidence of record, the Board finds that a disability 
rating greater than 20 percent is not warranted for the Veteran's 
upper and lower back strain under the schedular criteria.  The 
Veteran's demonstrated range of motion does not meet the criteria 
for the next higher, 40 percent, rating under DC 5237 as his 
forward flexion is greater than 30 degrees, both with pain and 
without pain, and there is no evidence of favorable ankylosis of 
the entire thoracolumbar spine.  During the January 2006 VA 
examination, the Veteran reportedly had 60 degrees of flexion and 
during the March 2009 VA examination, the Veteran reportedly had 
85 degrees of flexion.  There is also no evidence of any 
incapacitating episodes relating to intervertebral disc syndrome 
during the past 12 months.  During both the January 2006 and 
March 2009 VA examinations the Veteran did not report any such 
episodes.  Thus, a disability rating greater than 20 percent 
under either DC 5242 or DC 5243 is not warranted.  Furthermore, 
there are no other alternative diagnostic codes under 38 C.F.R. § 
4.71a that could apply to the Veteran's back disorder.   

The Board also finds that a disability rating greater than 
20 percent is not warranted for the Veteran's low back disorder 
under DeLuca.  While the January 2006 and March 2009 VA examiners 
noted pain on range of motion, there was no additional loss of 
motion on repetitive motion.  

As to whether the Veteran is entitled to a separate compensable 
disability rating for any associated neurological disability the 
Board notes that the Veteran has not been diagnosed with a 
separate neurological disorder related to his service-connected 
back disorder.  As above, the January 2006 and March 2009 VA 
examiners found no evidence of radiculopathy on neurological 
examination.  

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate injuries 
to the spine, consideration of other diagnostic codes for 
evaluating the disability is not appropriate.  See 38 C.F.R. § 
4.20.  Accordingly, the Board finds that the disability ratings 
assigned in this case are appropriate and that the degree of 
impairment resulting from the upper and lower back strain in this 
case does not more nearly approximate the next higher rating.  

Extraschedular Consideration

The March 2009 VA examination included the Veteran's report that 
he was a full-time student and missed one to two days of school 
each semester due to back pain.  The competent medical evidence 
of record shows that the disabilities are primarily manifested by 
pain and some limitation of motion.  The applicable diagnostic 
code used to rate the Veteran's disability provides for a rating 
based on limitation of motion.  See DC 5237.  The effects of pain 
and functional impairment have been taken into account and are 
considered in applying the relevant criteria in the rating 
schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
202.  The effects of the Veteran's disability have been fully 
considered and are contemplated in the rating schedule; hence, 
referral for an extraschedular rating is unnecessary at this 
time.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the bilateral pes planus issue, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed with regard 
to this issue.

With regard to the upper and lower back strain disorders, 
substantially compliant notice was sent in January 2006, May 
2007, and May 2008 letters and the claim was readjudicated in a 
July 2009 supplemental statement of the case.  Mayfield, 444 F.3d 
at 1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant adequate physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

New and material evidence has been received to reopen a claim of 
entitlement to service connection for bilateral pes planus; to 
this extent only the appeal is granted.

A disability rating greater than 20 percent for upper and lower 
back strain is denied.


REMAND

As above, new and material evidence has been received to reopen 
the claim of service connection for bilateral pes planus.  
Service treatment records are negative for complaints regarding 
the feet.  Significantly, the Veteran's March 1995 enlistment 
examination and February 2002 separation examination show normal 
feet.  Furthermore, in the Veteran's March 1995 and February 2002 
reports of medical history he denied "foot trouble."  However, 
a March 2002 orthopedic consult shows a notation of "low arch 
feet."  Furthermore, in March 2009 a VA examiner diagnosed the 
Veteran with bilateral pes planus and opined that this was a 
congenital defect with treatment begun in 2003, approximately one 
year following separation from military service.  

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service.  A preexisting injury or 
disease will be considered to have been aggravated by service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.

As the medical evidence summarized above reflects possible 
bilateral pes planus before service, during service, and after 
service, an examination is necessary.  38 C.F.R. § 3.159(c)(4).  
On remand, a VA examiner should whether or not the Veteran's 
bilateral pes planus is related to his military service, to 
include on the basis of aggravation.

Turning to bilateral ankle disability, the service treatment 
records show an ankle sprain in January 1997 (it is unclear which 
ankle).  The records are silent for any further findings 
regarding the ankles.  On his February 2002 report of medical 
history, the Veteran denied "arthritis, rheumatism, or 
bursitis," "foot trouble," "impaired use of arms, legs, hands, 
or feet," and "swollen or painful joints."   

The post-service treatment records are negative for complaints or 
a diagnosis of a bilateral ankle disorder.  Nevertheless, the 
Veteran continues to report symptoms including ankle pain.

Given that the Veteran is competent to report persistent symptoms 
of a disability, in this case pain, and given the service 
findings, the Board finds that he should be afforded a VA 
examination to determine if he in fact has a bilateral ankle 
disorder, and whether any such disorder is etiologically related 
to service.

Accordingly, the case is REMANDED for the following action:

1. Afford the March 2009 VA examiner the 
opportunity to supplement his report.  
The claims file must be made 
available to the examiner for 
review.  The examiner's attention is 
specifically directed to the Veteran's 
March 1995 enlistment examination and 
February 2002 separation examination 
showing normal feet, the Veteran's March 
1995 and February 2002 reports of 
medical history wherein he denied "foot 
trouble," a March 2002 orthopedic 
consult showing a notation of "low arch 
feet," and a March 2009 a VA 
examination report showing a diagnosis 
of  bilateral pes planus with an opinion 
that this was a congenital defect with 
treatment begun in 2003, approximately 
one year following separation from 
military service.    

Following the examination and review of 
the record, the examiner should address 
the following: 

	(i)  Does the evidence of record 
clearly and unmistakably show that the 
Veteran's bilateral pes planus existed 
prior to his entry onto active duty?

     (ii) If the answer is yes, does the 
evidence clearly and unmistakably show 
that the preexisting condition was not 
aggravated by service?  

      (iii) if the answer is no, is it at 
least as likely as not that the bilateral 
pes planus was incurred in service?  

A complete rationale should be given for 
all opinions and conclusions expressed.  

If the March 2009 VA examiner is unavailable 
or determines that another examination is 
needed, the AMC/RO should schedule the 
Veteran for a new VA examination and direct 
the new examiner to give his or her opinion 
regarding the above questions. 

2.  Afford the Veteran a VA examination to 
determine the nature and etiology of his 
claimed bilateral ankle disability.  The 
examiner should determine if the Veteran has 
a diagnosable right and/or left ankle 
disorder, and if so, the examiner should 
identify that disorder.  With respect to any 
right and/or left ankle disorder identified, 
the examiner should provide an opinion as to 
whether it is at least as likely as not that 
such disorder is etiologically related to 
service.  The rationale for any opinion 
offered should be provided.

3.  Review the record and ensure that the 
above action has been completed.  When the 
AMC/RO is satisfied that the record is 
complete the claims remaining on appeal 
should be readjudicated.  If any benefit 
sought on appeal remains denied, furnish the 
claimant and his representative with a 
Supplemental Statement of the Case (SSOC) and 
allow the claimant an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


